Third District Court of Appeal
                             State of Florida

                    Opinion filed December 15, 2021.

                           ________________

                            No. 3D21-1615
                     Lower Tribunal No. 20-18259SP
                          ________________


                    PSHS Alpha Partners, Ltd., etc.,
                             Appellant,

                                   vs.

         State Farm Mutual Automobile Insurance Company,
                             Appellee.


       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

     Daly & Barber, P.A., and Christina M. Kalin, John C. Daly and Matthew
C. Barber (Plantation), for appellant.

     Kubicki Draper, P.A., and Jarred S. Dichek, Caryn L. Bellus and
Barbara E. Fox, for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

                     ON CONFESSION OF ERROR

PER CURIAM.
      PSHS Alpha Partners, Ltd. d/b/a Lake Worth Surgical Center a/a/o

Tiara Stovall appeals a July 19, 2021 order entered by the county court that

dismissed, on grounds of forum non conveniens, lower court case number

20-18259SP. State Farm Mutual Automobile Insurance Company properly

and commendably confesses error, conceding that the trial court should

have transferred, rather than dismissed, the action. 1 We, therefore, reverse

the July 19, 2021 order and remand for further proceedings in this matter.

      Reversed and remanded.




1
  See § 47.122, Fla. Stat. (2021) (“For the convenience of the parties or
witnesses or in the interest of justice, any court of record may transfer any
civil action to any other court of record in which it might have been brought.)
(emphasis added).


                                      2